DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-18 were originally presented having a filing date of 12 January 2021. This is the first Office action on the merits. Claims 1-18 are currently pending.
Information Disclosure Statement
The Information Disclosure Statement that was filed on 20 April 2022 is in compliance with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.
The Information Disclosure Statement that was submitted on 12 January 2021 is in partial compliance with the provisions of 37 CFR 1.97. The Examiner did not consider DE-102018204500, DE-102009008959, and DE-102018216795 because there was no English translation provided.  Accordingly, the IDS was partially considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, and 13 recite the limitation "the traffic light" in lines 4-5 (claim 1), line 4 (claim 7), and lines 6-7 (claim 13).  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6, 8-12, and 14-18 are rejected by nature of their dependencies on claims 1, 7, and 13.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019)).
Step One: Does the Claim Fall Within a Statutory Category?
	Yes. Claims 1-6 are directed towards a method (process), claims 7-12 are directed towards a system (machine), and claims 13-18 are directed towards a computer-readable non-transitory medium (product of manufacture). 
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes.  The claims recited are directed towards a judicial exception, specifically an abstract idea. 
Independent claim 1 recites “comparing contents of the MAP-compliant message to contents of each V2X-compliant messages”, “determining a confidence level for each V2X-compliant message”, and “comparing the confidence level to a predetermined threshold”. ” Independent claims 7 and 13 recite similar limitations.
These claim limitations, when given their broadest reasonable interpretation, are mental processes, because the claimed steps can be practically performed in the human mind without the use of a computer and/or other technological element or device (see MPEP 2106.04(a)(2)(III)).
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
No.   There are no additional elements recited in the independent claims that integrate the exception into a practical application. 
Independent claim 1 has additional elements of “receiving a map data-compliant message”, “receiving V2X-compliant messages”, “preventing a first action from being taken”, and “performing a second action”. Independent claims 7 and 13 have similar additional elements.
The additional elements of “receiving messages” amount to “mere data gathering” which has been found to be an insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). 
The additional elements of “preventing a first action from being taken” and “performing a second action” are adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).
Step Two B: Does the Claim Provide an Inventive Concept?
No.  There are no additional elements recited in the independent claim that amount to significantly more than performing the abstract idea when considered separately and in combination. 
“Receiving or transmitting data over a network” has been found to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II). 
Preventing or performing an action is not indicative of an inventive concept as these limitations are well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception (see MPEP 2106.05(d) and Berkheimer Memo).
Dependent Claims
There are no additional elements in these claims that amount to significantly more than the abstract idea such that these claims are rendered subject matter eligible. 
As per claims 2, 3, 8, 9, 14, and 15, these claims merely further limit the type or source of information received in the MAP-compliant of V2X-compliant messages. There are no elements in these claims that amount to significantly more than the abstract idea such that these claims are rendered subject matter eligible. These additional elements recited at a high level fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception. 
As per claims 4, 10, and 16, these claims recite “determining whether one or more of movement, speed, acceleration, heading, or location of the plurality of vehicles is consistent with contents of the MAP-compliant message”, which, when given its broadest reasonable interpretation, is a mental process, as this can be practically performed in the human mind without the use of a computer and/or other technological element or device. A human could determine if the location of a vehicle is consistent with its location in a map message. There are no additional elements which, when recited at a high level, integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.
As per claims 5, 6, 11, 12, 17, and 18, these claims recite additional limitations of “braking components”, “control engine components”, “steering components”, “a communication network”, and “an automated vehicle or a semi-automated vehicle”. These additional elements recited at a high level of generality fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cozzetti (US 2019/0261171 A1), hereinafter referred to as “Cozzetti”, in view of Jin (US 2022/0097708 A1), hereinafter referred to as “Jin”.
Cozzetti and Jin are considered analogous to the claimed invention because they are both in the same field of vehicle communications (see MPEP 2141.01(a)). 
Regarding claim 1, Cozzetti teaches a method, the method comprising: at a vehicle: 
receiving V2X-compliant messages from a plurality of different vehicles in the vicinity of the traffic light (see at least Cozzetti [0034] “a data receive module, which when executed by the one or more processors, receives one or more data packets from multiple presumed neighboring vehicles in proximity to a vehicle”); 
for each V2X-compliant message, comparing contents of the MAP-compliant message to contents of each V2X-compliant messages, and based upon the comparing determining a confidence level for each V2X-compliant message that the contents of the V2X-compliant message are correct (see at least Cozzetti [0038] “In an aspect, system 102 can correlate data packets that are received from neighboring vehicles 126 and 118 to associate a reliability value or trustworthiness with a set of data packets. Also, information obtained from external sources (e.g., RSU 108-2) can be fused with vehicle information packets and event information packets.”); 
for each determined confidence level related to each V2X-compliant message, comparing the confidence level to a predetermined threshold (see at least Cozzetti Fig. 7B, [0033] “By utilizing techniques of data correlation and data fusion, each received V2V data packet can be associated with a reliability value or trustworthiness based on which, the V2V data packets can be accepted or discarded before making the decision.”, [0066] “At decision block 744, decision module 214 can compare the determined reliability value with a first threshold”), 
for each confidence level related to each V2X-compliant message and when the confidence level is below the predetermined threshold, preventing a first action from being taken at the vehicle (see at least Cozzetti [0038] “Further, based on the reliability value associated with each set of data packets, system 102 can make a decision on an action to be taken.”, [0048] “For example, vehicle information packets/messages or event information packets/messages falling below a predetermined or configurable threshold for trustworthiness may be discarded.”); 
for each confidence level related to each V2X-compliant message and when the confidence level is above the predetermined threshold, performing a second action at the vehicle (see at least Cozzetti [0048] “Those packets/messages meeting or exceeding a predetermined or configurable threshold value may be considered to be associated with a valid (trusted) source and acted upon.”); 
wherein the first action controls the operation of first components of the vehicle and the second action controls second components of the vehicle (see at least [0038] “Further, based on the reliability value associated with each set of data packets, system 102 can make a decision on an action to be taken. For example, if an accident is reported in close proximity to vehicle 110 implementing system 102 by neighboring vehicle 126 or 118, system 102 can make a decision to decrease the speed of vehicle 110 or to alter its path by considering the trustworthiness of the data packet indicating the accident.”).
Cozzetti teaches that “System 102 may also receive data packets from other external sources, such as road side unit (RSU) 108-2” but does not teach that these packets are received specifically from a traffic safety device nor that they include geographic transportation features. Jin teaches receiving a map data (MAP)-compliant message from a traffic safety device, the MAP-compliant message describing geographic transportation features of in the vicinity of the traffic light (see at least Jin [0014] “The received V2I signals can include, for example, state information for various transitions (possible paths) through an intersection and, in some cases, timing information (e.g., how many seconds a given traffic light will remain in a particular state before its state changes)”).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Cozzetti to include “receiving a map data (MAP)-compliant message from a traffic safety device, the MAP-compliant message describing geographic transportation features of in the vicinity of the traffic light” as disclosed in Jin. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Cozzetti’s comparison of vehicle to vehicle messages with Jin’s receiving a message from a traffic device in order to “improve the accuracy and robustness of the system” (see at least Jin [0015]-[0016] “Each approach, sensor-based detection and V2I-based detection, has advantages and disadvantages… In various embodiments discussed herein, a vehicle's traffic light detection system employs both a sensor-based traffic light detector and a V2I-based traffic light detector simultaneously to improve the accuracy and robustness of the system. The sensor-based traffic light detector produces a sensor-based detection output, and the V2I-based traffic light detector produces a V2I-based detection output. Each of the two detection outputs has an associated confidence level indicating how likely it is that the output in question is accurate and trustworthy.”, see also Cozzetti [0044] “Those skilled in the art will appreciate that the computing devices or neighboring vehicles can inject false or bogus data packets in V2V and V2X communications, responsive to which vehicles may take incorrect preemptive actions. Thus, system 102 attempts to determine the trustworthiness/reliability of received event information packets/messages and vehicle information packets/messages to improve vehicle performance and road traffic safety.”).
Regarding claim 2, Cozzetti in view of Jin teaches the method of claim 1 as shown above. Jin teaches wherein the traffic safety device comprises a traffic light or other safety device (see at least Jin [0014] “Another approach to traffic light detection is based on receiving vehicle-to-infrastructure (V2I) signals from the traffic lights themselves.”).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Cozzetti to include “wherein the traffic safety device comprises a traffic light or other safety device” as disclosed in Jin. The motivation for making this modification to the teachings of Cozzetti is the same as that set forth above, in the rejection of claim 1. 
Regarding claim 3, Cozzetti in view of Jin teaches the method of claim 1 as shown above. Jin teaches wherein the geographic transportation features comprise geographic position information concerning an intersection and streets comprising the intersection (see at least Jin [0014] “The received V2I signals can include, for example, state information for various transitions (possible paths) through an intersection and, in some cases, timing information (e.g., how many seconds a given traffic light will remain in a particular state before its state changes)”).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Cozzetti to include “wherein the geographic transportation features comprise geographic position information concerning an intersection and streets comprising the intersection” as disclosed in Jin. The motivation for making this modification to the teachings of Cozzetti is the same as that set forth above, in the rejection of claim 1. 
Regarding claim 4, Cozzetti in view of Jin teaches the method of claim 1 as shown above. Cozzetti further teaches wherein comparing the contents of the MAP-compliant message to each of the contents of the V2X-compliant messages comprises determining whether one or more of movement, speed, acceleration, heading, or location of the plurality of vehicles is consistent with contents of the MAP-compliant message (see at least Cozzetti [0037] “The vehicle information packets can be heartbeat packets sent periodically by neighboring vehicles 126 and 118 that can indicate attributes of respective neighboring vehicles 126 and 118 such as acceleration, path history, dimensions, speed, direction, and the like.”, [0038] “In an aspect, system 102 can correlate data packets that are received from neighboring vehicles 126 and 118 to associate a reliability value or trustworthiness with a set of data packets. Also, information obtained from external sources (e.g., RSU 108-2) can be fused with vehicle information packets and event information packets.”).
Regarding claim 5, Cozzetti in view of Jin teaches the method of claim 1 as shown above. Cozzetti further teaches wherein the first action and second action control braking components of the vehicle (see at least Cozzetti [0038] “Further, based on the reliability value associated with each set of data packets, system 102 can make a decision on an action to be taken. For example, if an accident is reported in close proximity to vehicle 110 implementing system 102 by neighboring vehicle 126 or 118, system 102 can make a decision to decrease the speed of vehicle 110 or to alter its path by considering the trustworthiness of the data packet indicating the accident.”), control engine components of the vehicle, control steering components of the vehicle, or send instructions via a communication network.
Regarding claim 6, Cozzetti in view of Jin teaches the method of claim 1 as shown above. Cozzetti further teaches wherein the vehicle is an automated vehicle or a semi- automated vehicle (see at least Cozzetti [0004] “Connected cars… are currently referred to by numerous terms (e.g., self-driving cars, computer-controlled cars, autonomous vehicles, driverless cars and the like)”, abstract “According to one embodiment, a vehicle information packet is received by a vehicle connectivity subsystem of a connected car”).
Regarding claims 7 and 13, these claims are substantially similar to claim 1, and are, therefore, rejected in the same manner as claim 1 as has been set forth above.
Regarding claims 8 and 14, these claims are substantially similar to claim 2, and are, therefore, rejected in the same manner as claim 1 as has been set forth above. 
Regarding claims 9 and 15, these claims are substantially similar to claim 3, and are, therefore, rejected in the same manner as claim 1 as has been set forth above. 
Regarding claims 10 and 16, these claims are substantially similar to claim 4, and are, therefore, rejected in the same manner as claim 1 as has been set forth above. 
Regarding claims 11 and 17, these claims are substantially similar to claim 5, and are, therefore, rejected in the same manner as claim 1 as has been set forth above. 
Regarding claims 12 and 18, these claims are substantially similar to claim 6, and are, therefore, rejected in the same manner as claim 1 as has been set forth above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawanai (US 2020/0139979 A1) teaches a map information system associated with an evaluation value indicating a certainty of the map information. Ienaga (US 2019/0001988) teaches a road surface friction coefficient estimation apparatus which determines reliability degrees for different information sources. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN B WARD whose telephone number is (571)272-3947. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.B.W./Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                        

September 22, 2022